PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,703,461			:  REQUEST
Cravener, et al.	   	 		:  FOR RECALCULATION
Issue Date:     July 7, 2020			:  OF  PATENT TERM 
Application No. 15/963,516			:  ADJUSTMENT 
Filed:       April 26, 2018	:  
Atty Docket No.	
RR60388.P025US				 

This is responsive to the “Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”, filed on October 21, 2020.  

This recalculation is not the Director’s decision under 35 U.S.C. 154(b)(4).

The USPTO has created an interim procedure by which a patentee may request recalculation of patent term adjustment where the sole reason for contesting the patent term adjustment determination is the USPTO’s failure to recognize a timely filed safe harbor statement accompanying an information disclosure statement).  The USPTO’s interim procedure waives the fee under 37 CFR 1.705(b)(1) as set forth in 37 CFR 1.18(e) to file the request for reconsideration. This recalculation conducted under the interim procedure is not the Director’s decision under 35 U.S.C. 154(b)(4).

As set forth in the Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement, “[t]he [“Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”] must be filed within the time period set forth in 37 CFR 1.705(b), and the USPTO will not grant any request for recalculation of the patent term adjustment that is not timely filed.  The time period set forth set forth in 37 CFR 1.705(b) may be extended under the provisions of 37 CFR 1.136(a).” It is noted that the patent issued on July 7, 2020, from which point patentee had two months in which to file the form. See 37 CFR 1.705(b). As the form was not filed until October 21, 2020, an extension of time within the second month was required in order for the form to be considered timely filed. 

The request for recalculation was not accompanied by the necessary extension of time under3 7 CFR 1.136(a) within the second month or an authorization to charge a deposit account for the same. Patentee is also informed that, pursuant to a general authorization to charge a deposit account located in the patent application file, the undersigned attempted to charge the authorized deposit account $640.00 (undiscounted) for the extension of time under 37 CFR 1.136(a) within 

The request is dismissed as untimely, accordingly.

Patentee is given one opportunity to respond to this communication.  The response must be filed within two (2) months from the mail date of this communication.  No extensions of time will be granted under 37 CFR § 1.136 will be granted. 

Further correspondence with respect to this matter should be addressed as follows:

	By mail:  	Commissioner for Patents
		    	United States Patent and Trademark Office
		    	Box 1450
   	Alexandria, VA 22313-1450

	By facsimile: 	(571) 273-8300
			Attn:  Office of Petitions
	
	Or VIA EFS-WEB


Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET